DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2019, 08/27/2020 the information disclosure statement are being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Bennett et al. disclose in a first embodiment: a synchrotron ring (fig.2 item 130) exhibiting an inlet (fig2 item 240) and an outlet (fig2 item 290) and a perimeter (fig.2 item 130), said synchrotron ring perimeter defining a space extended vertically from said ring perimeter; a particle beam generator (fig2 item 100), an output of said particle beam generator coupled to said inlet of said synchrotron ring and arranged to inject charged particle beams into said synchrotron ring (the injection 120 of fig.2  (output) is feed into the input 240 fig.2), a treatment irradiation source positioned within said defined space and comprising an input and an output, said input of said irradiation source coupled to said outlet of said synchrotron ring and arranged to receive said accelerated particle beams from said synchrotron ring (the injection 120 of fig.2  (output) is feed into the input 240 fig.2), a field control unit arranged to adjust an electric and magnetic field such that said injected charged particle beams are accelerated within said synchrotron ring (para. [0047] L23-25). Bennett et al. or any found prior art fail to teach, disclose, suggest or make obvious: a patient support member positioned within said defined space and arranged to support a patient in a predetermined relationship with said output of said treatment irradiation source, said treatment irradiation source arranged to irradiate said supported patient with said accelerated particle beams.
Regarding independent claim 9, the claim contains the same substantive limitations as independent claim 1, the claim is therefore allowed on the same basis.
Claims 2-8, 10-16 are allowed on the same basis as independent claims 1 & 9 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884